Citation Nr: 0606803	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-16 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty September 1999 to September 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision from the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for a right shoulder disability.  

On his Notice of Disagreement filed in December 2003, the 
veteran appears to have raised a claim for service connection 
for a disability manifested by chest pains.  The RO has not 
developed or adjudicated the claim.  Accordingly, it is 
referred to the RO for proper development.


FINDING OF FACT

The veteran has subjective complaints of right shoulder pain; 
however, there is no competent evidence of a current right 
shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1110, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a December 2003 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for a right shoulder 
disability, and it indicated which portion of that evidence 
he was responsible for sending to VA; which portion of that 
evidence VA would attempt to obtain on his behalf, and what 
evidence had already been received.  The letter also 
requested the veteran submit any evidence that would assist 
in substantiating his claim of entitlement to service 
connection for a right shoulder disability.  Therefore, the 
Board finds that the RO's notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and associated them with 
his claims file.  The veteran was also given a VA exam in 
July 2003.  The appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The service medical records contain evidence that the veteran 
was seen on numerous occasions at the Kosovo EMT facility 
(Kosovo EMT), with complaints of right shoulder pain.  The 
veteran's service medical records reflect that his initial 
complaint of right shoulder pain was in May 18, 2001.  At the 
time of this visit, he mentioned the pain had been ongoing 
for at least one week.  The notes in the record indicated a 
right shoulder sprain.  He was prescribed a conventional 
treatment of naproxen and Bengay topical ointment.  In late 
November 2001, the veteran began receiving treatment for 
right shoulder pain and was evaluated by the orthopedic 
department at Kosovo EMT.  The clinical notes in the record 
reflect that the veteran reported of a 6 month history of 
right shoulder pain.  Diagnoses included chronic right 
shoulder pain and right biceps tendonitis.   Physical therapy 
(PT) treatments were suggested to the veteran, and he began 
PT sessions in December 2001, attending numerous sessions of 
PT that month.  The veteran reported a return of his right 
shoulder pain during a late December  session.  In a January  
2002 therapy session, the veteran reported only occasional 
pain.  He was able to return to his normal PT unit, lift 
weights, and do pushups.  Based on the evidence in the 
record, mid-January, 2002, was the last time the veteran 
sought treatment for his right shoulder pain.  The clinical 
notes also indicated that the right biceps tendonitis had 
been resolved.  No right shoulder disability or impairments 
were found during the veteran's May 2003 separation exam.  
However, in his May 2003 Report of Medical History, the 
veteran of a painful shoulder.

In July 2003 prior to his discharge, the veteran was given a 
VA exam.  The veteran reported that he occasionally had 
clicking in his right shoulder but did not mention any 
current complaints of pain or discomfort.  Specifically, the 
findings revealed that the veteran was able to hold his 
shoulder in a normal position.  Overhead extension was 0-180 
degrees.  Abduction was 0-180 degrees.  The internal/external 
rotation was 0-90 degrees.  These were all normal results.  
There was no tenderness elicited.  The VA physician concluded 
the veteran's shoulder was normal.  He could not describe any 
physical diagnosis or attribute any physical impairment to 
the right shoulder.

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The occurrence of an injury in service alone is not enough to 
grant service connection; there must be a disability 
resulting from that injury.  VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  "Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

The veteran's service medical records show several instances 
where the veteran was treated for pain in his right shoulder.  
The pain was resolved through physical therapy.  During his 
physical examination at separation and during the VA exam 
prior to separation, no right shoulder disability was 
identified on examination.  While the Board does not dispute 
that the veteran may experience right shoulder pain, there is 
no objective clinical confirmation that the veteran suffers 
from an actual disability. Id.  

The veteran did not identify any private medical treatment or 
diagnosis to support his claim.  The evidence of record does 
not show that the veteran has any current disability or 
impairment in his right shoulder.  Therefore, in the absence 
of proof of a present disability, the veteran has not 
presented a valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  On the basis of the foregoing, 
the appeal must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability--has not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


